Exhibit 10.63

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (the “Amendment”) is entered into as of
March 19, 2009 between ITT EDUCATIONAL SERVICES, INC., a Delaware corporation
(the “Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking association
(the “Bank”);

 

WITNESSETH:

 

WHEREAS, the Borrower and the Bank have entered into a certain Amended and
Restated Credit Agreement dated as of December 17, 2007 (the “Credit
Agreement”); and

 

WHEREAS, the Borrower has entered into a Risk Sharing Agreement dated as of
February 20, 2009 with Student CU Connect CUSO, LLC, a Delaware limited
liability company and in connection therewith the Borrower and the Bank have
agreed to modify the definition of the term "Indebtedness" under the Credit
Agreement; and

 

WHEREAS, the Borrower and the Bank have additionally mutually agreed to modify
Schedule 1 to the Credit Agreement to provide for a revision of the Permitted
Encumbrances under the Credit Agreement;

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.         Capitalized terms which are not otherwise defined herein will have
the same meaning ascribed to such terms in the Credit Agreement.

 

2.         The definition of the term “Indebtedness” set forth in Section 1.1 of
the Credit Agreement is replaced with the following:

 

“Indebtedness” means (a) all indebtedness or other obligations of the Borrower
for borrowed money or for the deferred purchase price of property or services;
(b) all indebtedness or other obligations of any other Person for borrowed money
or for the deferred purchase price of property or services, to the extent the
payment or collection of which the Borrower has guaranteed or in respect of
which the Borrower is liable, contingently or otherwise, including, without
limitation, liability by way of agreement to purchase, to provide funds for
payment, to supply funds to or otherwise to invest in such other Person, or
otherwise to assure a creditor against loss, excluding however, (i) endorsements
on instruments for collection in the ordinary course of business, (ii) the
amount of any potential liability for guarantees or other payment obligations
under the Risk Sharing Loan Program Agreement between the Borrower and Sallie
Mae, Inc. dated as of July 17, 2007, as the same may be amended, modified or
replaced, that under GAAP are not required to be, and have not been, recorded as
a liability in the Borrower's Financial Statements; and (iii) the amount of any
potential liability for guarantees or other payment obligations under the Risk
Sharing Agreement between the Borrower and Student CU Connect CUSO, LLC dated as
of February 20, 2009, as the same may be amended, modified or replaced, that
under GAAP are not required to be, and have not been, recorded as a liability in
the Borrower's Financial Statements; (c) all indebtedness or other obligations
of the Borrower for borrowed money or for the deferred purchase price of
property or services to the extent the same are secured by (or for which the

 



 

holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any mortgage, deed of trust, pledge, lien, security interest or
other charge or encumbrance upon or in property (including, without limitation,
accounts) owned by the Borrower, whether or not the Borrower has assumed or
become liable for the payment of such indebtedness or obligations; and (d)
capitalized lease obligations of the Borrower.

 

3.         Schedule 1 originally attached to the Credit Agreement is replaced
with Schedule 1 in the form attached hereto as Schedule 1.

 

4.         All other terms, conditions, provisions, representations and
warranties set forth in the Credit Agreement not specifically relating to those
items explicitly modified herein shall remain unchanged and shall continue in
full force and effect. This Amendment shall, wherever possible, be construed in
a manner consistent with the Credit Agreement; provided, however, that in the
event of any irreconcilable inconsistency between the terms of this Amendment
and the terms of the Credit Agreement, the terms of this Amendment shall
control.

 

5.         The Borrower agrees to pay reasonable costs and expenses of the Bank,
including reasonable attorneys’ fees, associated with the preparation,
negotiation and execution of this Amendment and all related documents.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be entered into as
of the date written above.

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 

By:

/s/ Daniel M. Fitzpatrick

 

Daniel M. Fitzpatrick, Sr VP - CFO

Printed Name -

Title

 

 

JPMORGAN CHASE BANK, N.A.

 

 

By:

/s/ John V. Schlechte

John V. Schlechte, Senior Vice President

 

 

 

2

 



 

 

Schedule 1

Other Permitted Encumbrances

 

1.          Liens in favor of the Bank created pursuant to the requirements of
this Agreement or otherwise;

 

2.          any lien or deposit with any governmental agency required or
permitted to qualify it to conduct business or exercise any privilege, franchise
or license, or to maintain self insurance or to obtain the benefits of or secure
obligations under any law pertaining to worker's compensation, unemployment
insurance, old age pensions, social security or similar matters, or to obtain
any stay or discharge in any legal or administrative proceedings, or any similar
lien or deposit arising in the ordinary course of business;

 

3.          any mechanic's, worker's, repairmen's, carrier's, warehousemen's or
other like liens arising in the ordinary course of business (i) for amounts not
yet due, or (ii) which do not exceed in aggregate $1,000,000, or (iii) which do
exceed in aggregate $1,000,000 but for which adequate reserves have been
established or deposits made to obtain the release of such liens;

 

4.          easements, licenses, minor irregularities in title or minor
encumbrances on or over any real property which do not materially detract from
the value of such property or its marketability or its usefulness in its
business;

 

5.          liens for taxes and governmental charges which are not yet due or
which are being contested in good faith and by appropriate proceedings and for
which appropriate reserves have been established;

 

6.          liens created by or resulting from any litigation or legal
proceeding which is being contested in good faith and by appropriate proceedings
and for which appropriate reserves have been established;

 

7.          liens on property that secure only Indebtedness incurred for the
purchase price of such property or liens related to capitalized lease
transactions;

 

8.

precautionary UCC filings related to operating leases;

 

9.

other liens in effect as of the Closing Date; and

 

10.

liens securing other Indebtedness not in excess of $5,000,000.

 

 

 

 

 